2017 IL 120071



                                          IN THE
                                 SUPREME COURT
                                              OF
                           THE STATE OF ILLINOIS



                                     (Docket No. 120071)

                THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
                        QWANTRELL L. AYRES, Appellant.


                              Opinion filed February 17, 2017.



        JUSTICE BURKE delivered the judgment of the court, with opinion.

        Justices Freeman, Kilbride, and Theis concurred in the judgment and opinion.

         Justice Thomas dissented, with opinion, joined by Chief Justice Karmeier and
     Justice Garman.



                                          OPINION

¶1       A pro se posttrial claim alleging ineffective assistance of counsel is governed
     by the common-law procedure developed from our decision in People v. Krankel,
     102 Ill. 2d 181 (1984), and its progeny. Here, we must decide whether defendant’s
     allegation of “ineffective assistance of counsel” in his posttrial petition to withdraw
     guilty plea and vacate sentence triggered the circuit court’s duty to inquire into the
     factual basis of defendant’s claim. For the reasons set forth below, we answer that
     question in the affirmative.


¶2                                    BACKGROUND

¶3       In April 2013, defendant, Qwantrell Ayres, pled guilty to aggravated battery
     and was sentenced to 12 months’ conditional discharge, with the requirement he
     not leave the state without court permission. In July 2013, the State filed a petition
     to revoke defendant’s conditional discharge alleging he left the state without
     seeking the court’s approval. Thereafter, defendant admitted and stipulated he left
     the state without permission.

¶4       The Champaign County circuit court held a sentencing hearing on September 4,
     2013. Defendant called several witnesses. Michael McClellan testified he had been
     defendant’s attorney in the past. McClellan stated he received a telephone call from
     defendant several months back and that defendant told him he was the subject of a
     police investigation involving a shooting. McClellan told defendant “you need to
     get the hell out of Dodge.” McClellan stated that, based on previous conversations
     with defendant’s mother, Ellisia Jones, he believed defendant had two places
     within the state where he could go. He denied being told defendant could only go to
     Indianapolis.

¶5       Jones’s testimony contradicted McClellan’s. Jones stated she told McClellan
     the only place defendant could go was Indianapolis. The circuit court sentenced
     defendant to seven years’ imprisonment.

¶6       On September 26, 2013, defendant’s attorney filed a motion to reconsider
     sentence, arguing defendant’s sentence was excessive. The same day, defendant
     mailed a pro se petition to withdraw guilty plea and vacate sentence, alleging
     “ineffective assistance of counsel.” On November 4, the court held a hearing on
     counsel’s motion. Defendant was not present. The court denied counsel’s motion to
     reconsider. The circuit court did not consider or even reference defendant’s
     petition.




                                             -2-
¶7         Defendant appealed, arguing the circuit court erred because it did not make a
       preliminary inquiry regarding his pro se claim of ineffective assistance of counsel.
       The appellate court affirmed, finding the four words “ineffective assistance of
       counsel” without explanation or any supporting facts were insufficient to trigger
       the circuit court’s duty to inquire. 2015 IL App (4th) 130996-U, ¶ 14. We granted
       defendant’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Jan. 1, 2015).


¶8                                         ANALYSIS

¶9         The issue in this case is whether defendant’s allegation “ineffective assistance
       of counsel” without any factual support was sufficient to trigger a Krankel inquiry.
       There is a split in the appellate court on this question. Some decisions hold a bare
       claim warrants inquiry. People v. Remsick-Miller, 2012 IL App (2d) 100921;
       People v. Pence, 387 Ill. App. 3d 989 (2d Dist. 2009); People v. Bolton, 382 Ill.
       App. 3d 714 (2d Dist. 2008). Conversely, other decisions hold a bare allegation is
       insufficient and that a defendant must meet minimal requirements by asserting
       supporting facts or specific claims. People v. Montgomery, 373 Ill. App. 3d 1104
       (4th Dist. 2007); People v. Ward, 371 Ill. App. 3d 382 (1st Dist. 2007); People v.
       Radford, 359 Ill. App. 3d 411 (1st Dist. 2005); People v. Rucker, 346 Ill. App. 3d
873 (1st Dist. 2003).

¶ 10       In People v. Krankel, 102 Ill. 2d 181 (1984), the defendant filed a posttrial
       pro se motion for a new trial alleging ineffective assistance of counsel because
       counsel failed to investigate an alibi defense and failed to present such a defense.
       Id. at 187. The defendant was given an opportunity at a posttrial hearing to present
       argument on the motion, after which the trial court denied it. Id. at 188-89. On
       appeal, the State conceded the defendant should have had new counsel to represent
       him on the motion. We agreed and remanded for a new hearing on the motion with
       different counsel to determine whether the defendant was denied effective
       assistance of counsel. Id.

¶ 11        The common-law procedure, which has evolved from our decision in Krankel,
       is triggered when a defendant raises a pro se posttrial claim of ineffective assistance
       of trial counsel. People v. Jolly, 2014 IL 117142, ¶ 29. This procedure “serves the
       narrow purpose of allowing the trial court to decide whether to appoint independent
       counsel to argue a defendant’s pro se posttrial ineffective assistance claims.”



                                                -3-
       People v. Patrick, 2011 IL 111666, ¶ 39. “[A] pro se defendant is not required to do
       any more than bring his or her claim to the trial court’s attention” (People v. Moore,
       207 Ill. 2d 68, 79 (2003); People v. Taylor, 237 Ill. 2d 68, 76 (2010)), and thus, a
       defendant is not required to file a written motion (Patrick, 2011 IL 111666, ¶ 29)
       but may raise the issue orally (People v. Banks, 237 Ill. 2d 154, 213-14 (2010)) or
       through a letter or note to the court (People v. Munson, 171 Ill. 2d 158, 200 (1996)).
       However, the trial court is not required to automatically appoint new counsel when
       a defendant raises such a claim. Jolly, 2014 IL 117142, ¶ 29. Rather, “[t]he law
       requires the trial court to conduct some type of inquiry into the underlying factual
       basis, if any, of a defendant’s pro se posttrial claim of ineffective assistance of
       counsel.” People v. Moore, 207 Ill. 2d 68, 79 (2003). See also People v. Ramey, 152
Ill. 2d 41, 52 (1992); People v. Williams, 147 Ill. 2d 173, 251 (1991); People v. Nitz,
       143 Ill. 2d 82, 134 (1991). Specifically, the “trial court must conduct an adequate
       inquiry ***, that is, inquiry sufficient to determine the factual basis of the claim.”
       Banks, 237 Ill. 2d at 213. “ ‘If the trial court determines that the claim lacks merit or
       pertains only to matters of trial strategy, then the court need not appoint new
       counsel and may deny the pro se motion. However, if the allegations show possible
       neglect of the case, new counsel should be appointed.’ ” Jolly, 2014 IL 117142,
       ¶ 29 (quoting Moore, 207 Ill. 2d at 78).

¶ 12        In making the inquiry, “some interchange between the trial court and trial
       counsel regarding the facts and circumstances surrounding the allegedly ineffective
       representation is permissible and usually necessary in assessing what further
       action, if any, is warranted on a defendant’s claim.” Id. ¶ 30; Moore, 207 Ill. 2d at
       78. Accordingly, the trial court is permitted to inquire of trial counsel about the
       defendant’s allegations. Jolly, 2014 IL 117142, ¶ 30; Moore, 207 Ill. 2d at 78.
       Likewise, the court is permitted to discuss the allegations with defendant. Jolly,
       2014 IL 117142, ¶ 30; Moore, 207 Ill. 2d at 78. Lastly, the trial court is permitted to
       make its determination based on its knowledge of defense counsel’s performance at
       trial and the insufficiency of the defendant’s allegations. Jolly, 2014 IL 117142,
       ¶ 30; Moore, 207 Ill. 2d at 79.

¶ 13       “The operative concern for the reviewing court is whether the trial court
       conducted an adequate inquiry into the defendant’s pro se allegations of ineffective
       assistance of counsel.” Moore, 207 Ill. 2d at 78. See also Banks, 237 Ill. 2d at 213;
       People v. Johnson, 159 Ill. 2d 97, 125 (1994). We have consistently held the goal of




                                                 -4-
       any Krankel proceeding is to facilitate the trial court’s full consideration of a
       defendant’s pro se claim and thereby potentially limit issues on appeal. Jolly, 2014
IL 117142, ¶ 38; Patrick, 2011 IL 111666, ¶ 41; People v. Jocko, 239 Ill. 2d 87, 91
       (2010). “By initially evaluating the defendant’s claims in a preliminary Krankel
       inquiry, the circuit court will create the necessary record for any claims raised on
       appeal.” Jolly, 2014 IL 117142, ¶ 38. See Moore, 207 Ill. 2d at 81 (failure to
       conduct preliminary Krankel inquiry precludes appellate review).

¶ 14       The State first contends defendant was not entitled to a Krankel inquiry because
       his bare allegation of ineffective assistance of counsel was insufficient. Defendant
       did not even identify which attorney was allegedly ineffective, McClellan or the
       public defender who represented him throughout the proceedings. The State also
       argues defendant failed to explain whether the alleged ineffective representation
       occurred at his guilty plea or when he stipulated to violating probation and failed to
       indicate in what way counsel erred.

¶ 15       While this is all true, none of the information is known because the circuit court
       failed to address defendant’s petition in any manner at all. Had the trial court
       conducted even a minimal inquiry, it surely would have ascertained which attorney
       defendant was complaining about. If defendant’s complaint was directed at
       McClellan, who did not represent defendant during any of the relevant proceedings,
       the circuit court could have dispensed with the matter immediately, and there
       would have been no grounds for appeal.

¶ 16       Defendant contends the appellate court erred because his express claim of
       “ineffective assistance of counsel,” even without additional support, factual
       allegations, or specific examples, triggered the trial court’s duty to conduct an
       inquiry. Defendant argues several appellate court cases support such a conclusion.
       Defendant also relies on our statement in Moore that a defendant is only required to
       bring a claim to the court’s attention. Defendant further maintains Taylor supports
       his position because, in Taylor, the defendant asserted an “implied” claim whereas
       here, defendant’s claim is express. Defendant asserts that, since the trial court failed
       to conduct a preliminary inquiry, remand is necessary.

¶ 17       The State contends the rule urged by defendant is contrary to the weight of
       authority. It maintains defendant’s reliance on Moore is misplaced because the
       broad language in Moore that defendant refers to related only to our discussion of



                                                -5-
       waiver. Moreover, Taylor does not aid defendant because it discussed and relied on
       cases in which the defendants made detailed allegations of ineffective assistance.
       According to the State, the better rule is “a trial court need not conduct a Krankel
       inquiry unless the defendant clearly indicates his intent to assert an ineffective
       assistance claim and also provides supporting facts or some explanation for his
       claim.” In other words, the State believes the duty to conduct a Krankel hearing is
       triggered only when a defendant “expressly allege[s] that he received ineffective
       assistance because of a particular action that counsel took or neglected to take.”

¶ 18       We note there is conflict among the districts of the appellate court as to what is
       sufficient to trigger a Krankel inquiry. Having carefully reviewed both views, we
       find that, when a defendant brings a clear claim asserting ineffective assistance of
       counsel, either orally or in writing, this is sufficient to trigger the trial court’s duty
       to conduct a Krankel inquiry. Such a ruling comports with our post-Krankel
       jurisprudence.

¶ 19        Both Moore and Taylor held a defendant need only bring his claim to the
       court’s attention. While the State argues this broad statement was made in Moore in
       connection with waiver and, therefore, does not support defendant’s argument here,
       we disagree. In Moore, we held “[t]he law requires the trial court to conduct some
       type of inquiry into the underlying factual basis, if any, of a defendant’s pro se
       posttrial claim of ineffective assistance of counsel.” (Emphasis added.) Moore, 207
Ill. 2d at 79. Our holding in Moore supports a conclusion that a claim need not be
       supported by facts or specific examples. If that were not the case, this court would
       not require the circuit court to conduct an inquiry into the underlying factual basis
       for the claim.

¶ 20       While we acknowledge the allegations of ineffective assistance in Moore and
       the cases it cited contained specificity, the issue in those cases was not whether and
       to what extent details were required to trigger a trial court’s duty to inquire. We
       agree with defendant that the primary purpose of the preliminary inquiry is to give
       the defendant an opportunity to flesh out his claim of ineffective assistance so the
       court can determine whether appointment of new counsel is necessary.

¶ 21       We also agree that judicial economy is served by holding an express claim of
       ineffective assistance of counsel is all that is necessary to trigger a Krankel inquiry.
       The goal of Krankel is to “facilitate the trial court’s full consideration of a



                                                 -6-
       defendant’s pro se claims of ineffective assistance of trial counsel and thereby
       potentially limit issues on appeal.” Jolly, 2014 IL 117142, ¶ 29. Moreover, “[b]y
       initially evaluating the defendant’s claims in a preliminary Krankel inquiry, the
       circuit court will create the necessary record for any claims raised on appeal.” Id.
       ¶ 38. Absent such a record, as in the case at bar, appellate review is precluded.
       Moreover, the inquiry is not burdensome upon the circuit court, and the facts and
       circumstances surrounding the claim will be much clearer in the minds of all
       involved when the inquiry is made just subsequent to trial or plea, as opposed to
       years later on appeal.

¶ 22      The State argues a claim of ineffective assistance in any communication to the
       court would necessitate an inquiry and, thus, a circuit court would be required to
       “minutely scrutinize” every pro se filing for such a complaint. We disagree.
       Krankel is limited to posttrial motions.

¶ 23       At oral argument, counsel posed the following question, “What if a pro se
       defendant is present in court and says ‘I received ineffective assistance of counsel’?
       Can the circuit court just ignore that comment?” The answer is clearly “No,” and
       because a circuit court cannot ignore such a claim, it would be illogical to now hold
       a court may ignore a claim made in a pro se defendant’s written posttrial motion.

¶ 24       The purpose of the preliminary inquiry is to ascertain the underlying factual
       basis for the ineffective assistance claim and to afford a defendant an opportunity to
       explain and support his claim. In this way, the circuit court will have the necessary
       information to determine whether new counsel should be appointed to argue the
       claim of ineffective assistance of counsel. A defendant need only bring his claim to
       the court’s attention, posttrial, whether orally or in writing. Here, defendant
       properly filed a pro se petition to withdraw his guilty plea and vacate sentence in
       which defendant claimed he received ineffective assistance of counsel. Despite
       this, the circuit court never addressed defendant’s petition. Defendant was not
       present at the posttrial hearing and, therefore, was unable to ask the court to rule on
       his petition.




                                                -7-
¶ 25                                     CONCLUSION

¶ 26       Based on the foregoing, we hold the circuit court erred in failing to conduct any
       inquiry into the factual basis of defendant’s allegations. Thus, we remand this cause
       to the circuit court for a preliminary Krankel inquiry.


¶ 27      Reversed and remanded with directions.


¶ 28      JUSTICE THOMAS, dissenting:

¶ 29       The majority concludes that a pro se defendant’s written, bare-bones assertion
       of “ineffective assistance of counsel,” without any detail or explanation, is
       sufficient to trigger a preliminary hearing under Krankel. The majority
       consequently reverses and remands the cause to the circuit court for a preliminary
       Krankel hearing. I disagree with the majority’s approach and therefore dissent.

¶ 30        Defendant simply stated in his written petition “ineffective assistance of
       counsel” without identifying which of the two possible attorneys in the case he was
       referring to and without describing in any way how counsel supposedly erred. I
       believe the appellate court correctly ruled that defendant’s bare-bones contention
       was insufficient to require a Krankel inquiry. The new rule to the contrary now
       adopted by the majority of this court would have negative consequences and is
       contrary to the great weight of authority. See, e.g., People v. Rucker, 346 Ill. App.
3d 873, 883 (2003) (alleging “inadequate representation by counsel” without
       providing any supporting facts or specific claims is insufficient to warrant inquiry);
       People v. Hampton, 242 Ill. App. 3d 194, 199 (1992) (alleging “ineffective
       assistance of counsel” without specific support insufficient); People v. Reed, 197
Ill. App. 3d 610, 612 (1990) (alleging defendant was “poorly represented” without
       explanation is insufficient); see also People v. Montgomery, 373 Ill. App. 3d 1104,
       1120-21 (2007) (collecting cases for the proposition that no inquiry under People v.
       Moore, 207 Ill. 2d 68 (2003), is required where the defendant’s pro se complaint
       against counsel is general and conclusory); People v. Ward, 371 Ill. App. 3d 382,
       432-33 (2007) (collecting cases for the same); People v. Radford, 359 Ill. App. 3d
411, 418 (2005); People v. Sperow, 170 Ill. App. 3d 800, 813 (1988).




                                               -8-
¶ 31       A conclusory allegation—such as a statement that counsel “should have
       investigated ‘relevant facts and witnesses’ ” without explaining “what or to whom
       [the defendant] is referring”—does not warrant remand for further Krankel
       proceedings. People v. Towns, 174 Ill. 2d 453, 467 (1996). Similarly, a nonspecific
       allegation that a defendant later characterized on appeal as an “implicit” claim of
       ineffective assistance of counsel was held insufficient to require the trial court to
       conduct a preliminary Krankel inquiry. People v. Taylor, 237 Ill. 2d 68, 76-77
       (2010).

¶ 32       In Taylor, the defendant complained that he would have accepted the State’s
       plea offer had he been informed about the sentence he faced if he were found guilty
       after trial. Id. at 73-74. This court distinguished Taylor from other cases where
       defendants expressly alleged that counsel provided ineffective assistance in certain
       specific ways, such as identifying the particular witnesses counsel failed to
       investigate. Id. at 76. This court then held that the trial court did not err in failing to
       conduct an inquiry, noting that, “[i]f defendant’s statement in the case at bar were
       deemed sufficient to require a Krankel inquiry, few statements would be
       insufficient.” Id. at 77.

¶ 33       The majority cites People v. Moore, 207 Ill. 2d 68 (2003), in support of the
       conclusion that an ineffective-assistance claim need not be supported by any
       specific reason. Supra ¶ 11. But the majority’s reliance upon Moore is misplaced.
       In Moore, the defendant’s pro se motion contained detailed allegations that counsel
       incorrectly advised him to waive his right to a jury trial and his right to testify,
       failed to impeach the State’s witnesses with contradictory police reports, and
       committed other specific errors. Moore, 207 Ill. 2d at 76-77. Unlike here, the
       question presented in Moore was whether the trial court erred in concluding that the
       defendant’s detailed claim, which was filed prior to sentencing, “could be resolved
       by the appointment of different counsel on appeal.” (Emphasis in original.) Id. at
       79. The issue in Moore was not whether a bare-bones claim of ineffective
       assistance would be sufficient to trigger a preliminary Krankel inquiry.

¶ 34       The majority asserts that specific support for the claim is not required in the
       written motion because “[i]f that were not the case, this court would not require the
       circuit court to conduct an inquiry into the underlying factual basis for the claim.”
       Supra ¶ 19. The majority’s reasoning is faulty and demonstrates a




                                                  -9-
       misunderstanding of the nature of the preliminary inquiry. The purpose of the
       preliminary inquiry is not, as the majority seems to think, to afford a defendant a
       chance to come up with a specific claim; rather, the purpose is to evaluate a specific
       claim, provided one has actually been made. Under my approach and consistent
       with the vast majority of cases previously decided in Illinois, a defendant first has
       to articulate his theory of why he was denied the effective assistance of counsel
       before he is entitled to a preliminary inquiry in the first place. See Taylor, 237 Ill.
2d at 77. Only once the defendant articulates a specific reason for his claim does the
       cause proceed to a preliminary inquiry, where the trial court then examines the
       specific claim to determine whether it lacks merit or pertains only to matters of trial
       strategy, in which case the court need not appoint new counsel and may deny the
       pro se motion. See Moore, 207 Ill. 2d at 77-78.

¶ 35       The majority also suggests that it is somehow “illogical” to require written
       motions to provide specificity when in practicality a defendant orally asserting
       ineffective assistance in open court will likely be asked by the trial court to set forth
       in what way counsel was ineffective. See supra ¶ 23. 1 But I see nothing illogical. In
       a case of a defendant filing a written pro se motion, the written motion is the
       opportunity for the defendant to tell the court how, specifically, counsel was
       ineffective, the same way a defendant would do orally in open court. The rule
       would be the same for both oral and written motions: a bare claim of “ineffective
       assistance of counsel” would be insufficient to invoke a duty to conduct a
       preliminary inquiry, and the court is under no obligation to press further. See Ward,
371 Ill. App. 3d at 432-33. A rule requiring defendants to state their claims and
       provide some supporting facts in the written motion will ease the burden on the
       lower courts and will weed out defendants who have no colorable claim or are

           1
             The majority raises a hypothetical question: “What if a pro se defendant is present in
       court and says ‘I received ineffective assistance of counsel’? Can the circuit court just
       ignore that comment?” The majority states that the answer to this question is “clearly
       ‘No.’ ” Supra ¶ 23. But the majority is wrong on this point, too, because the correct answer
       is clearly “yes,” at least as long as the circuit court does not “preclude or dissuade” the
       defendant from making a fuller presentation if he attempts to do so. See Ward, 371 Ill. App.
3d at 432-33 (holding that a circuit court does not err when it does not conduct a
       preliminary inquiry under Moore when faced with an oral pro se claim of ineffective
       assistance of counsel that is bald and unsupported by specific facts or detail).




                                                 - 10 -
       simply frustrated with the results of their case and are looking to blame someone,
       but who have no specific allegations of how their attorney might have erred. The
       majority’s new rule will require the trial court to carefully scrutinize the many
       pro se submissions it receives, looking for a bare allegation of ineffective
       assistance of counsel. If it finds one, it would then be required to schedule a
       hearing, writ the defendant to court, and personally question both the defendant and
       his attorney about the claim. In addition, if the court misses that bare allegation, the
       appellate court would in all cases be required to remand the case for a hearing even
       though the claim is meritless. The reality is that when defendants have meritorious
       pro se claims, they don’t simply say “ineffective assistance of counsel” and leave it
       at that. Instead, they complain about specific matters, actions that counsel
       erroneously took or failed to take. Thus, I would hold that (1) the appellate court
       correctly concluded that the simple four-word allegation of “ineffective assistance
       of counsel” does not meet the minimum requirements necessary to trigger an
       inquiry under Moore and (2) the trial court did not err by failing to writ defendant
       for a hearing in this case.

¶ 36      Accordingly, I dissent from the majority’s contrary conclusions.

¶ 37      CHIEF JUSTICE KARMEIER and JUSTICE GARMAN join in this dissent.




                                                - 11 -